Citation Nr: 1738865	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-38 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for headaches in excess of 10 percent prior to June 3, 2011, and in excess of 30 percent therefrom. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to April 3, 2009 and in excess of 20 percent therefrom.

3.  Entitlement to an initial evaluation for paralysis of the left sciatic nerve in excess of 10 percent from June 3, 2011.  

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1980 to April 2000.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas before being transferred back to St. Petersburg.  This case was last before the Board in May 2016, whereupon it was remanded to the RO via the Appeals Management Center (AMC) located in Washington, D.C.  Upon the issuance of an April 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication.  

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceedings has been associated with the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's service-connected headaches were characterized by frequent prostrating attacks but were not productive of severe economic inadaptability.  
2.  Prior to April 3, 2009, the Veteran's degenerative disc disease of the thoracolumbar spine was manifested by forward flexion of 0 to 75 degrees, combined range of motion of the thoracolumbar spine of 155 degrees, and no abnormal gait, spinal contour, or ankylosis.  

3.  From April 3, 2009, the Veteran's degenerative disc disease of the thoracolumbar spine was manifested by forward flexion no less than 0 to 40 degrees, combined range of motion of the thoracolumbar spine no less than 100 degrees, and no abnormal gait, spinal contour, or ankylosis.  

4.  From December 20, 2016, there has been objective evidence of right lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve.

5.  During the pendency of the appeal, the Veteran has experienced incomplete paralysis of the left sciatic nerve manifested by mild neurological involvement of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating for service-connected headaches prior to June 3, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5242-8100 (2016). 

2. The criteria for an initial 50 percent disability rating for service-connected headaches during the entire pendency of the appeal have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5242-8100 (2016). 

3.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to April 3, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine from April 3, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

5.  From December 20, 2016, the criteria for a 10 percent initial rating, and no higher, have been met for right lower extremity radiculopathy associated with the service-connected degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a rating in excess of 10 percent for left lower extremity neurological involvement as due to incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Headaches

The Veteran was initially granted service connection for a headache condition in a February 2007 rating decision and was assigned a non-compensable rating effective February 15, 2006.  Thereafter, in a July 2011 supplemental statement of the case the evaluation was increased to 10 percent.  Subsequently, in a February 2013 supplemental statement of the case the evaluation was increased again to 30 percent, effective June 3, 2011.  The Veteran contends that he is entitled to a higher disability evaluation for his headache condition throughout the entire period of the appeal.  

The evaluations in this case were awarded pursuant to 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5242-8100.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that the headache condition is manifested primarily as a symptom of the Veteran's degenerative arthritis of the thoracolumbar spine.  As such, it is rated pursuant to the criteria for evaluating that symptomatology as analogous to a migraine condition, which is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (Stating that degenerative arthritis of the spine is to be rated as degenerative arthritis under Diagnostic Code 5003, which instructs that arthritis is to be rated based on the impairment of the particular body part involved).  

Under Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016). 

VA regulations do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Post-service treatment records show that the Veteran began seeking treatment for headaches around 2005.  A November 2005 consultation from Mease Countryside Hospital shows that the Veteran reported his headaches as being severe.  Records dated from January 2006 to March 2006 from the Florida Spine Institute show that although his headaches abated for a short period of time following thoracic surgery in November 2005 they returned by the point of a March 2006 evaluation with the same degree of severity.  During a June 2006 evaluation at the Florida Spine Institute the Veteran reported experiencing some visual changes and occasional nausea with his headaches.  Subsequent treatment records from the Florida Spine Institute dated through July 2015 show that the Veteran continued to experience headaches at least through that point in time, with pain described as shooting and located behind the eyes.  The most recent records indicate that the Veteran had been experiencing some relief from his headache symptoms after receiving Botox injections.  

The Veteran was afforded a VA examination in January 2007 to evaluate the nature and etiology of his headache condition.  He reported that he experienced headaches lasting for an hour one to two times weekly.  He endorsed symptoms of phonophobia but denied experiencing any scotomas, nausea, vomiting or visual disturbances.  The examiner evaluated him as having no daily activity or occupational effects stemming from the headache condition.  

VA medical treatment records show that the Veteran established care with VA in May 2008 seeking treatment for chronic headaches, amongst other conditions.  A January 2009 outpatient record indicates that the Veteran had a spinal cord stimulator implanted and that he had been experiencing increasing headache pain ever since.  Subsequent treatment records indicate that the Veteran has continued to receive treatment for his headaches.  

The Veteran was afforded a new VA examination in April 2009 to evaluate the nature and severity of his headache condition.  He reported that he had been experiencing headache pain ever since an in-service injury, and the condition had been improved since its onset in 1985.  The examiner did not comment on the symptoms the Veteran experienced as due to the headache condition, but did find that it did not have any impact on the Veteran's occupational functioning.  

In letters dated in February 2010 as well as June 2011, a Dr. J.G. stated that the Veteran experienced intolerable pain from his various conditions, to include his headaches.  He detailed that the Veteran's daily headaches were debilitating and that his activities of daily living were greatly restricted.  Similarly, in a March 2010 letter a Dr. H.R. also stated that the Veteran experienced intolerable pain at least partially attributable to his headache condition, and opined that the Veteran was functionally disabled and unemployable.  

Records dated from January 2010 to January 2011 from Alamo Pain Center show that the Veteran sought treatment for headaches but reported that he experienced them less frequently.  An August 2010 operative report indicates that the Veteran had an occipital greater nerve injection which resulted in significant pain relief.  On an April 2011 Attending Physician Statement, the Veteran reported experiencing headaches and was evaluated as being permanently unable to work as due to his various medical conditions, to include his headaches.  

The Veteran was afforded a new VA examination to evaluate the severity of his headache condition in August 2011.  He reported that his headaches would occur about six times a day and last for 22 hours, with a significant degree of pain such that he was forced to stay in bed and was unable to do anything.  He also stated that he had been experiencing headache symptoms for the past 6 years.  It was the examiner's opinion that the Veterans headache condition had not changed since the last VA examination.  

Treatment records dated from September 2012 to June 2013 from Clinical Neurosciences of Tampa Bay indicate that the Veteran complained of constant severe headaches, with symptoms of light sensitivity and nausea.  A June 2013 outpatient record shows that the Veteran reported experiencing significant relief from his pain after beginning Botox injection treatments.  

During the August 2013 hearing, the Veteran reported that his headache symptoms were constant, and that three to four times a week the pain was so bad that he would have to cover his face with an ice pack and stay in a dark room until the pain subsided.  He detailed that his prescribed medications helped to reduce his pain and that he believed his pain would be intolerable if he were to stop using medication.  He also endorsed experiencing nausea associated with his headaches. 

Pursuant to a prior Board remand, the Veteran was afforded another VA examination in September 2014 for the purposes of evaluating the severity of the headache condition.  He reported that he started experiencing constant headaches about nine years before the examination, and he described his pain as sharp, throbbing and achelike, with photophobia accompanying more severe headaches.  The examiner noted that the Veteran had not worked since 2007 and was placed on Social Security at that time as due to his back and neck condition.  The examiner opined that the Veteran's headache condition did not have any impact on the Veteran's occupational functioning, but offered no rationale in support thereof.  

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in June 2016.  He again reported that his pain was sharp, throbbing, and achelike, and also detailed that he required narcotics to treat his photophobia.  He also stated that he was unable to concentrate when he had a headache and thus could not work at those times.  

The Veteran was most recently afforded a VA examination in December 2016.  He again reported that his pain was sharp, throbbing, and achelike, and also detailed that he required narcotics to treat his photophobia.  Other symptoms included constant head pain on both sides of the head, vomiting, and light sensitivity.  According to the Veteran, he experienced less than one headache a day with no prostrating attacks of headache pain.  The examiner detailed that the Veteran was unable to work when he experienced severe headaches because he was unable to focus.  

Upon consideration of the record, the Board finds that the disability picture for the Veteran's headache condition has most closely corresponded with a 30 percent evaluation during the entire pendency of the appeal.  From the outset, the Board cannot determine on what basis the RO established that the Veteran's headaches had increased in severity such that they warranted a 30 percent evaluation from June 3, 2011.  Instead, it appears that those symptoms highlighted by the RO in awarding the 30 percent evaluation, that is, frequent prostrating headaches productive of significant functional impairment, have been present since the date of the Veteran's original claim on February 15, 2006.  The Veteran has been seeking treatment for severe, chronic headaches as early as 2005, and has reported additional symptoms of photophobia and nausea as early as June 2006.  Although the Veteran did not specifically report experiencing attacks of prostrating headaches prior to June 3, 2011, he has consistently reported that his headaches have been severe in nature and has not indicated that his headaches have increased in any significant degree since he began seeking treatment for them.  The Board does acknowledge that the January 2007 and April 2009 examiners did not find evidence of prostrating headache attacks, but as they were not specifically asked to evaluate the Veteran for such attacks, this absence is not remarkable.  Under these circumstances, then, the Board finds that the Veteran's disability picture for his headache condition for the period prior to June 3, 2011 most nearly approximated the criteria for a 30 percent rating on the basis of experiencing severe prostrating headaches.  

Having established thus, the Board finds that there is insufficient evidence that the Veteran's headaches were very frequently completely prostrating and resulted in severe economic inadaptability during the pendency of the appeal, which would be necessary for a 50 percent rating.  To begin, no VA examiner has ever found that the Veteran experiences any prostrating headache attacks.  While the Board does acknowledge that this does not accord with the Veteran's own reporting of his symptoms and his testimony during the August 2013 hearing, it does suggest that the severity of the headaches are not so severe that they can be characterized as very frequently completely prostrating.  Moreover, recent private treatment records from Florida Spine Institute and Clinical Neurosciences of Tampa Bay show that the Veteran has experienced significant improvement in his headache symptoms due to the use of certain treatment methods, to include Botox injections.  

As for the degree of economic inadaptability stemming from the headache condition, VA examiners did not find that the headache condition had any impact on the Veteran's occupational functioning until the June 2016 and December 2016 examinations, wherein the examiners found that the Veteran had difficulty concentrating when he experienced severe headaches.  The Board also notes that the Veteran has been on Social Security disability since he ceased working in 2007 but was not awarded his disability on the basis of his headache condition.  In summation, although the Board acknowledges that the Veteran's headaches are severe in nature and contribute to occupational impairment in the form of interfering with his ability to focus and concentrate, there is insufficient evidence to support a finding that the Veteran's headache condition, by itself, was productive of severe economic inadaptability during any point that the case was on appeal.  Accordingly, the Board finds that an evaluation in excess of 30 percent during any point of the appeal is not warranted for the Veteran's headache condition.  

Degenerative Disc Disease of the Thoracolumbar Spine

Service connection for degenerative disc disease of the thoracolumbar spine was granted in a May 2000 rating decision and was assigned a 10 percent evaluation effective May 1, 2000.  During the pendency of the Veteran's claim for an increased rating of the thoracolumbar spine condition, the evaluation was increased to 20 percent effective April 3, 2009.  The Veteran seeks an increased rating during the entire period of the appeal. 

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242 (2015).  The General Rating Formula provides for a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total during of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Records from Florida Spine Institute indicate that the Veteran began complaining of mid and lower back pain in 2005.  A July 2005 MRI showed central disc herniation at T7-T8 and T12-L1 with additional diffuse degenerative changes.  A September 2005 outpatient record details the Veteran's complaints of severe low back pain which prevented him from working since July of that year.  In a May 2006 letter, a Dr. K.J. noted that the Veteran had left chest pain consistent with left-sided T7-8 radiculopathy.  He also detailed decreased sensation in the left lateral foot.  Thereafter, in June 2006 Dr. K.J. described the Veteran's left thoracic radiculopathy as causing debilitating chest pain.  In a July 2006 post-operative report, Dr. K.J. described the Veteran's left-sided costotransversectomy at T7, and noted that the Veteran had left chest radiculopathy secondary to the T7 rib head.  Subsequent treatment records dated from to October 2007 show that the Veteran continued to receive treatment for thoracic chest pain and low back pain attributable to degenerative disc disease of the thoracolumbar spine.  

The Veteran was afforded a VA examination to evaluate the severity of his lumbosacral spine condition in January 2007.  He reported developing sudden mid and lower back pain in 2006 distinct from his history of low back pain radiating into the left lower extremity.  He detailed having thoracic spine surgery in September 2006 as well as a left costotransversectomy in July 2006.  Flare-ups occurred twice monthly lasting about a day and resulting in increasingly severe pain.  He also reported being unable to lift more than 15 pounds, stand or sit longer than 15 to 20 minutes, or walk more than a quarter of a mile.  Range of motion testing revealed the following: forward flexion of 0 to 75 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 10 degrees, and left and right lateral rotation of 0 to 15 degrees. 

The Veteran was afforded another VA examination to evaluate the severity of his lumbosacral spine condition in April 2009.  He reported symptoms of decreased motion, stiffness, weakness, and sharp arching pain throughout his spine.  He did not endorse experiencing any flare-ups of pain, but did state that he experienced fourteen incapacitating episodes each lasting two days during the year.  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, extension of 0 to 15 degrees, left and right lateral flexion of 0 to 15 degrees, and left and right lateral rotation of 0 to 15 degrees.  No reduction in range of motion was noted following repetitive use testing.  A sensory examination revealed decreased vibration of the first toe in both feet.  

Dr. J.G. in his February 2010 letter stated that the Veteran was unable to sit, walk, bend, or lift without being in pain, which impeded his normal functions of daily living.  Similarly, in Dr. H.R.'s March 2010 letter, he stated that the Veteran was experiencing difficulty performing his normal functions of daily living as sitting, walking, bending, or lifting each caused him pain.  It was both Dr. J.G. and Dr. H.R.'s opinions that the Veteran was functionally disabled and unable to work.  Dr. J.G. reiterated this opinion in his May 2011 letter as well.  

Records dated from January 2010 to January 2011 from Alamo Pain Center show that the Veteran sought treatment for a history of lumbar radiculopathy following a cervical spine surgery.  On an April 2011 Attending Physician Statement, the Veteran reported experiencing low back pain and was evaluated as being permanently unable to work as due to his various medical conditions.  

The Veteran was afforded a new VA examination to evaluate the severity of his degenerative disc disease of the thoracolumbar spine in August 2011.  He reported that he experienced symptoms of back spasms, decreased motion, and numbness, as well as weakness of the spine and left lower extremity.  He acknowledged that normally his pain could be managed with medication but that physical activity exacerbated the symptoms causing flare-ups of pain and weakness.  Range of motion testing revealed the following: forward flexion of 0 to 40 degrees, extension of 0 to 15 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexions of 0 to 5 degrees, and left and right lateral rotation of 0 to 15 degrees.  The examiner noted that the joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Sensory testing showed deficits in the left lower extremity attributable to peripheral neuropathy of the sciatic nerve.  

During the August 2013 hearing, the Veteran reported that his back pain was excruciating if he did not utilize any medication.  He stated that he was limited in motion due to his back, and could not squat down to pick up anything on the floor.  He also stated that he could only do minimal work around the house, and could not lift anything over 12 pounds.  He reported that he could not sit, stand or walk for a prolonged amount of time, and needed assistance getting dressed on occasion. 

Pursuant to a prior Board remand, the Veteran was afforded another VA examination in September 2014 for the purposes of evaluating the severity of the degenerative disc disease of the thoracolumbar spine.  He reported that he continued to experience low back pain and also endorsed experiencing occasional radiating pain down the bilateral legs.  Range of motion testing revealed the following: forward flexion of 0 to 50 degrees, extension of 0 to 15 degrees, right and left lateral flexions of 0 to 15 degrees, right lateral rotation of 0 to 20 degrees, and left lateral rotation of 0 to 15 degrees.  No additional loss of range of motion was noted after repetitive use testing.  Functional loss was reported as less movement than normal and pain on movement.   A sensory examination showed no abnormalities, and the examiner did not diagnose the Veteran with any radiculopathy secondary to his lumbosacral spine condition.  

More recent treatment records from the Florida Spine Institute dated from August 2013 to July 2015 indicates that the Veteran had been pursuing a variety of treatment options including having a spinal cord stimulator implanted in his back with only a slight improvement in his symptoms.  An October 2013 outpatient record shows that he was complaining of his low back pain radiating into the left anterior thigh and left buttock.  A July 2014 outpatient record indicates that the Veteran began complaining of neuropathy in his bilateral legs.  An August 2015 MRI revealed disc bulges throughout the lumbosacral spine with foraminal narrowing and canal stenosis.  

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination to evaluate the severity of his degenerative disc disease of the thoracolumbar spine in June 2016.  He again reported that he was experiencing radiating pain in his bilateral legs and also reported that he experienced flare-ups of pain that required him to lie down.  He stated that he was unable to lift more than 25 pounds and that he was unable to stand, sit, or walk more than 10 to 15 minutes at a time.  Range of motion testing revealed the following: forward flexion of 0 to 55 degrees, extension of 0 to 10 degrees, right and left lateral flexion of 0 to 15 degrees, and right and left lateral rotation of 0 to 15 degrees.  There was no loss of range of motion following repetitive use testing.  A physical examination revealed bilateral paraspinal tenderness, while a sensory examination showed decreased sensation in the left lower leg.  However, the examiner declined to diagnose any radiculopathy.   With regards to the functional impact of the condition, the veteran reported that if he were working he would have to change positions frequently due to the pain.   

The Veteran was most recently afforded a VA examination in December 2016.  He reported that he experienced constant low back pain that occasionally radiated down both legs.  He did not detail any flare-ups of his symptoms, but did acknowledge that he experienced functional loss in the form of worsening pain and decreased range of motion after bending, lifting or prolonged weight bearing activities.  Range of motion testing revealed the following: forward flexion of 0 to 40 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 25 degrees, left lateral flexion of 0 to 10 degrees, and right and left lateral rotation of 0 to 20 degrees.  There was no loss of range of motion following repetitive use testing.  A sensory examination revealed decreased sensation in the right upper anterior thigh, and the Veteran was evaluated as having mild pain, paresthesias, and numbness of the bilateral lower extremities.  There was no intervertebral disc syndrome requiring bedrest.  The examiner therefore diagnosed him with mild radiculopathy of the bilateral lower extremities.  

Upon consideration of the evidence of record, the Board finds that the Veteran's disability picture for degenerative disc disease of the thoracolumbar spine did not reflect symptomatology which met the criteria for the assignment of a disability rating in excess of 10 percent prior to April 3, 2009.  Range of motion testing on the January 2007 VA examination corresponds to the already assigned 10 percent rating during that period, as the Veteran had forward flexion greater than 60 degrees and combined range of motion of thoracolumbar spine greater than 130 degrees.  Furthermore, the Veteran was not evaluated as having doctor-prescribed bedrest, abnormal gait, or ankylosis.  The Board acknowledges the extensive history of the Veteran having experienced low back pain beginning in 2005 and his assertion that his low back pain resulted in him having to cease working in 2007, but the presence of pain in and of itself does not suggest that he experienced functional loss commensurate with a rating in excess of 10 percent prior to April 3, 2009.  

The Board has reviewed the Veteran's lay testimony and the private treatment records he submitted in support of his claim, but this evidence does not tend to show that the symptoms of his degenerative disc disease warranted a rating in excess of 10 percent prior to April 3, 2009.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to April 3, 2009 for his degenerative disc disease of the thoracolumbar spine. 

As for the period from April 3, 2009, the Board notes that none of the VA examinations since that date have range of motion findings which would warrant a disability rating in excess of 20 percent.  Furthermore, the Veteran demonstrated no additional loss of range of motion after repetitive use testing, which suggests that even though he reported experiencing less movement than normal as well as pain on movement, he did not have any additional functional loss stemming from his pain and weakness which would rise to the level of a 40 percent rating, as such a rating forward flexion of the thoracolumbar spine of 30 degrees or less.  Moreover, every VA examiner has denied that the Veteran experienced ankylosis, which eliminates another avenue for the grant of a 30 percent evaluation, and there is no confirmation of doctor-prescribed bedrest (incapacitating episodes, per Diagnostic Code 5243).  Again, the Board has reviewed the Veteran's lay testimony and private treatment records, but this evidence does not tend to show that the symptoms of his degenerative disc disease warranted a rating in excess of 20 percent from April 3, 2009.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent from April 3, 2009 for his degenerative disc disease of the thoracolumbar spine. 

As discussed, the Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of those assigned during the pendency of the appeal.  Both the 10 percent rating for the period prior to April 3, 2009 and the 20 percent rating therefrom was granted with consideration of the functional loss stemming from the Veteran's symptoms of pain and weakness.  For the additional functional loss to warrant higher ratings in both instances, that loss must rise to the level of the more restricted forward flexion necessary for entitlement to the next degree of disability, which has not been shown during either period of the appeal.  Therefore, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 208. 
The Veteran has been granted a separate 10 percent evaluation for paralysis of the sciatic nerve, pursuant to Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  This rating contemplates mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  Id.  The evidence of record demonstrates that the Veteran's symptoms of radiculopathy are wholly sensory and are manifested by sharp, shooting pain traveling down his lower legs.

While the 10 percent disability rating for left lower extremity neuritis is discussed in a separate section of this opinion, the Board also notes that the Veteran has been shown to experience mild right lower extremity radiculopathy, which warrants a separate 10 percent rating.  On the December 2016 VA back examination, it was noted that the Veteran experienced symptoms of mild intermittent pain, mild paresthesias and mild numbness of the bilateral lower extremities.  The examiner diagnosed the Veteran with bilateral lower extremity radiculopathy, and evaluated the lower extremity radiculopathy as mild in severity.  Moreover, the Board recognizes that the Veteran has been reporting bilateral lower extremity neuropathy in his treatment at the Florida Spine Institute as early as July 2014.  In consideration of the December 2016 VA examiner's evaluation of the right lower extremity radiculopathy as being mild in severity, the Board finds that the Veteran is entitled to a separate 10 percent rating for his previously non-service connected right lower extremity radiculopathy.  As these symptoms are sensory in nature, however, and have been evaluated as being no more than mild in severity, a 20 percent rating, corresponding to moderate symptoms, is not warranted for right lower extremity radiculopathy.  See 38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.").  Accordingly, an initial 10 percent rating, but not more, is warranted for mild right lower extremity radiculopathy from December 20, 2016, the date of the VA back examination which first confirmed a diagnosis of right lower extremity radiculopathy.  

The evidence of record does not show additional neurologic disorders associated with the Veteran's degenerative disc disease other than the assigned ratings for right and left lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Increased Rating for Paralysis of the Sciatic Nerve

As discussed, the Veteran is currently service connected for paralysis of the sciatic nerve affecting the left lower extremity, with an initial disability rating of 10 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  That rating was assigned in a February 2013 rating decision effective June 3, 2011.  Again, the 10 percent rating corresponds to incomplete paralysis of the left lower extremity with symptoms of mild severity, with a 20 percent awarded for moderate symptomatology.  Id. 

Upon consideration of the evidence of record the Board finds that the disability picture for the Veteran's left lower extremity condition does not warrant an evaluation in excess of 10 percent.  The first VA examination which confirmed that the Veteran was experiencing neurological involvement of the left lower extremity was in August 2011, wherein the Veteran reported experiencing numbness in the left lower extremity.  A neurological examination revealed that there was a sensory deficit of the left lateral thigh at L4 and a deficit of the left lateral leg at L5, with signs of IVDS most likely impacting the sciatic nerve.  Although the examiner identified that there was some sensory deficits, however, they found no complications or functional impact stemming from the condition.  

During the August 2013 hearing, the Veteran stated that he experienced shooting pain that originated in the base of his spine and radiated down his left leg, culminating in a tingling feeling in his feet.  He further detailed that the pain was present when he woke up in the morning and that it subsided after a few hours, but that it would return if he sat for a long period of time.  He contended that his entire left leg would become numb about three times a week and that the whole leg numbness would last for an hour before it subsided.  

At no point during the pendency of the appeal were the Veteran's left lower extremity symptoms ever evaluated together as being more than mild in severity.  The September 2014 examiner did not find evidence any neurological or sensory abnormalities, while the June 2016 examiner declined to diagnose any radiculopathy despite acknowledging that there was decreased sensation in the left lower leg.  The Veteran's VA and private treatment records show continued complaints of lower extremity neuropathy, but at no point did the Veteran assert that his symptoms were of a more than sensory nature.  Therefore, the Board concludes that the left lower extremity condition has been no more than mild in severity for the entire pendency of the appeal.  Accordingly, the Board finds that the currently assigned 10 percent rating most appropriately encompasses the Veteran's symptomatology that is at most mild in severity and that thus an evaluation in excess of 10 percent is unwarranted.  


ORDER

Entitlement to an initial 30 percent disability rating, but no more, for service-connected headache condition is granted for the period prior to June 3, 2011, subject to the laws and regulations governing the payment of monetary benefits. 

An initial disability rating in excess of 30 percent for service-connected headache condition is denied.  

An evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to April 3, 2009, and in excess of 20 percent therefrom, is denied.

An initial disability rating of 10 percent for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 10 percent for left lower extremity paralysis of the sciatic nerve is denied. 


REMAND

In the May 2016 Board remand, the RO was instructed to, among other directives, elicit an opinion from a qualified VA examiner for the purpose of assessing the impact of each of the Veteran's service-connected disabilities and the impact thereof together on his ability to perform physical and mental tasks in a work-like setting.  Upon receipt of the case, the AMC scheduled the Veteran for examinations regarding the headache, thoracolumbar spine and left lower extremity conditions in June 2016 and secured additional opinions and examinations for those conditions in December 2016; however, no opinion regarding the impact of all of the Veteran's service-connected disabilities on his occupational functioning was secured.  Thereafter, in March 2017 the AMC obtained opinions regarding the occupational impact of each of the Veteran's service-connected disabilities, but no opinion regarding the overall impact that all of the service-connected disabilities together had on the Veteran's occupational functioning is of record.  

The Board cannot proceed with its adjudication of this matter as its remand instructions with regards to the TDIU claim were clearly not complied with by the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  This case must be remanded back to the AMC for it to carry out the original remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a qualified examiner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his occupational functioning.  The claims file and copies of all pertinent records should be made available to the examiner for review. 

Based on a review of the record, assess the impact of each of the Veteran's service-connected disabilities and the impact thereof together on his ability to perform physical and mental tasks in a work-like setting.  A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's TDIU claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


